DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim 8 is objected to because of the following informalities:  the phrasing of the limitation does not make the function of the irradiation-pattern output unit easily ascertainable.  A suggested rewording of the limitation is “the irradiation-pattern output unit outputs the irradiation pattern on a frame-by-frame basis by inverting pixels to which the structured pattern is output and pixels to which the structured pattern is not output”.  Appropriate correction is required.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:

(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: 
“irradiation unit” in Claims 1, 16
“acquisition unit” in Claims 1, 16
“imaging device” in Claim 2
“observation-image generation unit” in Claims 2, 4-6
“ranging-image extraction unit” in Claim 3
“irradiation-pattern output unit” in Claims 7-10
“subject recognition unit” in Claims 13-15
“irradiation-pattern generation unit” in Claims 13-15
Support has been provided in Specification paragraph [0018] for the “irradiation unit” and the “acquisition unit”, in paragraph [0014] for the “imaging device”, and in paragraph [0033] and Fig. 1 for the “irradiation-pattern output unit”.
Insufficient support has been provided for the “observation-image generation unit”, “ranging-image extraction unit”, “subject recognition unit”, and “irradiation-pattern generation unit”.  Please see 35 U.S.C. 112(a) and 112(b) rejections below.

Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, 

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 2-15 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
The “observation-image generation unit” recited in Claims 2, 4-6 is described in Specification paragraphs [0017, 30], but insufficient structure has been provided to separate structured pixels and interpolate image information of the pixels as required by the claim limitations. 
The “ranging-image extraction unit” recited in Claim 3 is described in Specification paragraphs [0017, 30], but insufficient structure has been provided to extract the structured pixels as required by the claim limitation. 
The “subject recognition unit” recited in Claims 13-15 is described in Specification paragraphs [0017, 33], but insufficient structure has been provided to recognize the subject, an outline of the subject, or a pattern of a surface of the subject as required by the claim limitations. 
The “irradiation-pattern generation unit” recited in Claims 13-15 is described in Specification paragraphs [0017, 33], but insufficient structure has been provided to dispose the structured pattern on the basis of a result of subject recognition, at as position of an outline, or to avoid coinciding with the pattern as required by the claim limitations. 
All remaining claims are rejected as depending from a rejected base claim.

The following is a quotation of 35 U.S.C. 112(b):



The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2-15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 11 recites “a color that does not occur inside of a human body” in lines 3-4.  Given the infiniteness of the visible color spectrum, this limitation is indefinite because it would be impossible to determine all of the colors that could occur inside or outside of a human body.

Claim limitations “observation-image generation unit”, “ranging-image extraction unit”, “subject recognition unit”, and “irradiation-pattern generation unit”  in Claims 2-6, 13-15 invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. These limitations have no known structural equivalents.  Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 

If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.
All remaining claims are rejected as depending from a rejected base claim.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claim 16 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claim(s) recite(s) capturing an image and separating structured pixels. 
The limitation of separating structured pixels, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components. That is, other than reciting “an image generation method comprising”, nothing in the claim element precludes the step from practically being performed in the mind. For example, but for the “an image generation method comprising” language, “separating” in the context of this claim 
This judicial exception is not integrated into a practical application. In particular, the claim only recites an irradiation unit and an acquisition unit to perform the separating step. Both the irradiation unit and acquisition unit are recited at a high-level of generality such that these elements do not perform additional processes to the generic computer function of data manipulation.  Therefore, these elements as recited amount to no more than mere instructions to apply the exception using a generic computer component.  Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea.
The claim(s) do not include additional elements that are sufficient to amount to significantly more than the judicial exception.  The limitation of capturing an image is directed to gathering data for use in a claimed process, which is a pre-solution activity.  The addition of insignificant extra-solution activity does not amount to an inventive concept.  
As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using an irradiation unit and an acquisition unit to perform the separating step amounts to no more than mere instructions to apply the exception using a generic computer component.  Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. The claim is not patent eligible.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 1-5, 16 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by US 20170228879 A1 by Sato (hereinafter “Sato”).
Regarding Claim 1, Sato discloses an endoscope apparatus (endoscope system), comprising: an irradiation unit (illumination unit 21; [0030-32]; Fig. 1) that irradiates a subject with illumination light and with a structured pattern for acquiring depth information of the subject (illumination light L1 emitted onto points of interest P; [0060-61]; Fig. 5); and an acquisition unit that acquires reflected light of the light emitted by the irradiation unit (collection optical system 22; [0033]).
Regarding Claim 2, Sato discloses the endoscope apparatus according to claim 1.  Sato discloses the endoscope apparatus further comprising: an imaging device that captures an image of the reflected light (image sensor 23; [0034]; Fig. 1); and an image signal processing unit that processes an image signal of a captured image captured by the imaging device (computing unit 33), wherein the image signal processing unit includes an observation-image generation unit (image processing unit 33a) that separates structured pixels of the structured pattern from the captured image and generates an observation image (image of subject S displayed with known illuminated pixel positions; [0042-43]; Fig. 1).
Regarding Claim 3, Sato discloses the endoscope apparatus according to claim 2.  Sato further discloses wherein the image signal processing unit includes a ranging-image extraction unit that extracts the structured pixels of the structured pattern from the captured image and acquires a ranging image (depth calculation unit 33b in computing unit 33 calculates a depth of the subject S image at illuminated pixel positions; [0042-43]; Fig. 1).
Regarding Claim 4, Sato discloses the endoscope apparatus according to claim 2.  Sato further discloses wherein the observation-image generation unit interpolates image information of pixels, from which the structured pixels are separated, and generates the observation image (depth is calculated for surrounding pixels by interpolating measurements from ranging pixels 23c; [0046]; Fig. 5).
Regarding Claim 5, Sato discloses the endoscope apparatus according to claim 4.  Sato further discloses wherein the observation-image generation unit interpolates the image information of the pixels, from which the structured pixels are separated, by using image information of a peripheral pixel 
Regarding Claim 16, Sato discloses an image generation method for an endoscope apparatus (endoscope system), the endoscope apparatus including an irradiation unit (illumination unit 21; [0030-32]; Fig. 1) that irradiates a subject with illumination light and with a structured pattern for acquiring depth information of the subject (illumination light L1 emitted onto points of interest P; [0060-61]; Fig. 5), and an acquisition unit that acquires reflected light of the light emitted by the irradiation unit (collection optical system 22; [0033]), the method comprising: capturing an image of the reflected light and acquiring a captured image (image sensor 23; [0034]; Fig. 1); and separating structured pixels of the structured pattern from the captured image and generating an observation image (image processing unit 33a generates an image of subject S displayed with known illuminated pixel positions; [0042-43]; Fig. 1).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 6-12 are rejected under 35 U.S.C. 103 as being unpatentable over Sato in view of JP 2016007336 A by Yokota et al. (hereinafter “Yokota”).
Regarding Claim 6, Sato discloses the endoscope apparatus according to claim 4.  Sato further discloses wherein the observation-image generation unit interpolates the image information of the pixels from which the structured pixels are separated (depth is calculated for surrounding pixels by interpolating measurements from ranging pixels 23c; [0046]; Fig. 5).
Sato does not disclose interpolating using image information of a corresponding pixel in a different frame.  However, Yokota discloses a measurement endoscope apparatus which calculates depth for a subject image by projecting a speckle pattern onto the subject.  Measurement and calculation 
Regarding Claim 7, Sato discloses the endoscope apparatus according to claim 2.  Sato does not disclose an irradiation-pattern output unit.  However, Yokota discloses a measurement endoscope apparatus including a light-distribution optical system 61 which acts as a speckle pattern generating unit ([0092]; Fig. 7).  It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the device disclosed by Sato with the configuration disclosed by Yokota with the benefit of irradiating light to the subject (Yokota [0054]).
Regarding Claim 8, Sato as modified by Yokota discloses the endoscope apparatus according to claim 7.  Sato does not disclose wherein the irradiation-pattern output unit outputs the irradiation pattern by inverting pixels to which the structured pattern is output and pixels to which the structured pattern is not output on a frame-by-frame basis.  However, Yokota discloses the measurement endoscope apparatus projecting a speckle pattern having a random distribution of light and dark points ([0038]).  Light source control circuit 34 controls the observation mode and emission of illumination light and the speckle pattern.  Each of the respective light sources can be turned on and off in different frames of the image ([0047]).  Switching between observation mode and measurement mode causes the speckle pattern to be darker when projected onto the subject ([0129-130]).  Because the pattern is randomized, any specific measurement point of the subject will appear dark in some image frames and light in others.  It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the device disclosed by Sato with the process disclosed by Yokota with the benefit of easily viewing the surface of the subject (Yokota [0130]).
Regarding Claim 9, Sato as modified by Yokota discloses the endoscope apparatus according to claim 7.  Sato further discloses wherein the irradiation-pattern output unit sets pixels to which the structured pattern is output as constant pixels that do not change for each frame, and outputs the 
Regarding Claim 10, Sato as modified by Yokota discloses the endoscope apparatus according to claim 7.  Sato does not disclose wherein the irradiation-pattern output unit outputs the irradiation pattern including the structured pattern of a predetermined color.  However, Yokota discloses the measurement endoscope apparatus which outputs the speckle pattern from second light source 33.  The light emitted from this source is monochromatic light of a single wavelength (0046-49]).  It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the illumination disclosed by Sato with the light color properties disclosed by Yokota with the benefit of aiding in stereoscopic measurement (Yokota [0039]).
Regarding Claim 11, Sato as modified by Yokota discloses the endoscope apparatus according to claim 10.  Sato does not disclose wherein the predetermined color is a color that does not occur inside of a human body.  In Specification paragraph [0028], blue is given as an example of “a color that does not normally occur in a human body”.  Yokota discloses the light emitted by the measurement endoscope apparatus from second light source 33 to be blue ([0167]).  It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the illumination disclosed by Sato with the light color properties disclosed by Yokota with the benefit of aiding in stereoscopic measurement (Yokota [0039]).
Regarding Claim 12, Sato as modified by Yokota discloses the endoscope apparatus according to claim 11.  Sato does not disclose wherein the predetermined color includes blue or yellow.  However, Yokota discloses the light emitted by the measurement endoscope apparatus from second light source 33 to be blue ([0167]).  It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the illumination disclosed by Sato with the light color properties disclosed by Yokota with the benefit of aiding in stereoscopic measurement (Yokota [0039]).

Claims 13-15 are rejected under 35 U.S.C. 103 as being unpatentable over Sato in view of Yokota as applied to claim 7 above, and further in view of JP 2010068860 A by Kaneshiro (hereinafter “Kaneshiro”).
Claim 13, Sato as modified by Yokota discloses the endoscope apparatus according to claim 7.  Sato does not disclose a subject recognition unit or irradiation-pattern generation unit.  However, Yokota discloses the measurement endoscope apparatus including adjusting optical system 61 which adjusts the light range used to irradiate the subject rather than a partial area of the subject ([0054, 65]).  It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the device disclosed by Sato with the pattern adjustment disclosed by Yokota with the benefit of matching the center position for light distribution and the optical fiber for illumination (Yokota [0065]).
Further, Kaneshiro discloses an endoscope apparatus which illuminates a subject in a normal imaging mode and a special imaging mode to identify a lesion area from a captured image.  During image processing, special captured image analysis unit 347 extracts shape information and estimates a lesion area based on the image ([0065-67]; Fig. 8).  It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the device disclosed by Sato with the lesion recognition disclosed by Kaneshiro with the benefit of providing easy visual recognition for image comparison (Kaneshiro [0067-68]).
Regarding Claim 14, Sato as modified by Yokota discloses the endoscope apparatus according to claim 13.  Sato does not disclose a subject recognition unit or irradiation-pattern generation unit.  However, Yokota discloses the measurement endoscope apparatus including adjusting optical system 61 which adjusts the light range used to irradiate the subject rather than a partial area of the subject ([0054, 65]).  It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the device disclosed by Sato with the pattern adjustment disclosed by Yokota with the benefit of matching the center position for light distribution and the optical fiber for illumination (Yokota [0065]).
Further, Kaneshiro discloses an endoscope apparatus which illuminates a subject in a normal imaging mode and a special imaging mode to identify a lesion area from a captured image.  During image processing, special captured image analysis unit 347 extracts shape information and estimates a lesion area based on the image having an outline defined by the edge of the light area, which sharply contrasts the shadow area, as shown in Fig. 8  ([0065-67]; Fig. 8).  It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the device disclosed by Sato with the lesion 
Regarding Claim 15, Sato as modified by Yokota discloses the endoscope apparatus according to claim 13.  Sato does not disclose a subject recognition unit or irradiation-pattern generation unit.  However, Yokota discloses the measurement endoscope apparatus including adjusting optical system 61 which adjusts the light range used to irradiate the subject rather than a partial area of the subject ([0054, 65]).  It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the device disclosed by Sato with the pattern adjustment disclosed by Yokota with the benefit of matching the center position for light distribution and the optical fiber for illumination (Yokota [0065]).
Further, Kaneshiro discloses an endoscope apparatus which illuminates a subject in a normal imaging mode and a special imaging mode to identify a lesion area from a captured image.  A shadow portion 54 is formed around the region of interest 51 (see 54a and 51a in Fig. 8), and lesion information can be determined by reducing the image component containing the shadow portion 54 ([0058]).  During image processing, special captured image analysis unit 347 extracts shape information and estimates a lesion area based on the image ([0065-67]; Fig. 8).  It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the device disclosed by Sato with the lesion recognition disclosed by Kaneshiro with the benefit of providing easy visual recognition for image comparison (Kaneshiro [0067-68]).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
U.S. 5,784,098 A
	
	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JULIANNA NICOLAUS whose telephone number is (571)272-1314. The examiner can normally be reached Monday - Friday 7:00-4:00.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MICHAEL CAREY can be reached on 571-270-7235. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JULIANNA J NICOLAUS/Examiner, Art Unit 3795 

/MICHAEL J CAREY/Supervisory Patent Examiner, Art Unit 3795